I congratulate you, Sir,
on your assumption of the high office of President of
the fifty-ninth session of the General Assembly and
assure you of Sri Lanka’s fullest support and
cooperation as you undertake the onerous
responsibility of presiding over the deliberations of the
Assembly. I also thank the outgoing President, The
Honourable Julian Hunte, for his able and efficient
conduct of the fifty-eighth session.
The International Day of Peace we celebrate
today is indeed a significant event in the United
Nations calendar. It is a day dedicated to the creation
and pursuit of a culture of peace. As I speak today in
this Hall of peace, men, women and children in my
country are celebrating the Day of Peace through a
wide variety of civil society events. Prayers and
meditations, the resonating chimes of bells and the
gentle glow of candlelight are powerful symbols of our
deep collective yearning for peace.
We recognize that the pursuit of peace requires
more than symbols. It requires consistent commitment,
patience, perseverance and, above all, resolute action
and consensus-building.
Peace and the resolution of conflict through
dialogue take centre stage in the world today and hence
need to be accorded the highest priority on the United
Nations agenda. All of us here are only too aware that
peace is not the simple absence of war; it entails an
active engagement to understand and address the root
causes that endanger peace and generate conflict.
In Sri Lanka, my Government has for 10 years
implemented a series of programmes to engage the
armed group that has been engaged in armed conflict in
comprehensive peace negotiations. We face the
challenges posed by an armed group using terror and
suicide bombs in pursuit of its demand for a separate
State. My Government has adopted the policy that all
conflicts have deep-rooted and real causes, and that we
must sift those causes from the acts of violence and
terror and find the means to redress them. We believe
that a lasting solution to conflict lies along the path of
power-sharing between the centre and the regions
where people of different communities live. We believe
that this path can be found only through negotiations
and dialogue.
We abhor violence and war. We believe in life
and in the celebration of all that is human and decent.
We believe that the moral justification of the State and
of all human institutions, such as the United Nations, is
the protection and the safeguard of life. In numerous
elections, my Government has requested and received
mandates from our people to end the conflict through a
negotiated settlement. We are committed to achieving
peace, a peace founded on democracy, respect for
human rights, a pluralist polity and good governance.
We are fully aware that peace is not achieved
easily. It is a constant struggle for mutual
22

understanding and reconciliation and the establishment
of the rule of law, justice and equality.
The Buddha, popularly known as the Prince of
Peace, preached at length about peace and all that is
required to achieve it, both within each individual and
among nations. I quote from the Dhammapada:
“Victory breeds hatred. The defeated live in pain.
Happily the peaceful live, giving up victory and
defeat”.
We are deeply saddened at the violence,
instability, loss of life and human suffering in Iraq. We
in Sri Lanka know, and have experienced first-hand,
the impact of violence on society and the difficulty in
finding solutions to problems of governance that
satisfy all parties. As the Secretary-General’s Special
Representative for Iraq recently pointed out, security
measures alone will not suffice to end violence and
create stability and peace. Political consensus-building,
reconciliation, rehabilitation and the promotion of the
rule of law are essential for democracy to take root.
Equally important in today’s interdependent,
increasingly globalized world is the commitment of the
international community to remain engaged and to
ensure that Iraq does not become further plagued by
violence and fragmented along ethnic or religious
lines.
None of us, as leaders and, above all, as mothers
and fathers, can ever forget the sheer brutality of the
terrorist attack earlier this month on a school in Beslan,
in the Russian Federation, which led to the loss of so
many lives of children and adults. Terrorism in all its
manifestations must be condemned and fought
relentlessly and globally. While no cause justifies
unleashing terror upon the innocent, such outrages
must make us redouble our efforts to address their root
causes and seek political and socio-economic
explanations and solutions to them.
My Government is firmly committed to the global
endeavour to fight terrorism. We have signed and
ratified the United Nations conventions aimed at
combating that menace, and we continue to contribute
to the process by chairing the Ad Hoc Committee on
Measures to Eliminate International Terrorism. We
hope that at this session of the General Assembly,
substantial progress can be made on the draft
comprehensive convention on international terrorism
and the draft convention on nuclear terrorism.
Sri Lanka believes in the United Nations and its
potential to be the principal forum where the voice of
the poor, the defenceless and the weak is also heard, as
much as the voice of the rich and powerful. In that
regard, we applaud the words today of Secretary-
General Kofi Annan, who made a passionate appeal for
upholding the rule of law, without discrimination,
throughout the world. We congratulate him on the
courageous leadership he gives to our world body. It
gives us confidence and hope at this moment of human
history when we question our collective ability to lead
humanity towards peace and prosperity.
We also recognize the need for reform to render
the United Nations more responsive to the needs and
aspirations of all its Member States. We look forward
to the recommendations to be presented at this session
of the General Assembly by the High-Level Panel on
Threats, Challenges and Change, appointed by the
Secretary-General.
There is general agreement that the Security
Council, as now constituted, does not reflect current
geo-political realities. We share the concern over the
lack of progress on the question of equitable regional
representation and on an increase in the membership of
the Security Council in both the permanent and non-
permanent categories. For many years, the developing
countries have consistently urged that the composition
of the Security Council be broadened to accommodate
the basic principles of democratic representation,
including representation of the developing countries. In
that context, we observe that Asia, the most populous
continent and home to expanding economic
powerhouses of the world, is grossly underrepresented
in the present Council.
We take note that four countries — Brazil,
Germany, India and Japan — will announce their
participation in a compact under which they will
collectively support their respective candidatures for
permanent status in an expanded Security Council. Sri
Lanka supports their candidatures, as they comply with
the objective criteria applicable to the expansion of the
permanent membership of the Security Council. Sri
Lanka would also wish to see a consensus emerge on
the permanent representation of Africa in the Security
Council. Africa must be included in a final
determination on the future composition of the Security
Council. It is also hoped that the Open-Ended Working
Group will continue to exert efforts to resolve all
outstanding issues expeditiously.
23

We propose that the General Assembly,
representing all Member States of the United Nations,
should play a larger and more active role as a
deliberative and decision-making body.
At the dawn of the new millennium, four years
ago, we forged a consensus to pursue a vision of an
inclusive globalization process that provides benefits to
the widest possible segments of society. Setting aside
the commonplace clichés about globalization, we
agreed on a number of goals to be implemented within
specific time frames.
My Government’s economic and social
development programmes were planned and put into
action 10 years ago. We have now made the necessary
changes to align our plans more closely with the
United Nations Millennium Development Goals. The
Sri Lankan Government’s strategy for development
seeks a constructive partnership between a strong and
accountable private sector, including foreign investors,
and a robust and responsive public sector. The major
thrust of our vision is to eliminate poverty, reduce
inequalities and enhance the standard of living among
the various sectors of our population, thus providing
equal opportunities for all.
On the subject of social progress, I must
commend the United Nations for its continued
commitment and perseverance in promoting and
protecting children’s rights. Apart from guaranteeing
the rights of every child to education and good health
services, Sri Lanka believes that children must be
protected from abuse of all
types — sexual, alcohol, drugs and tobacco. We have
adopted measures to combat those evils.
Children in some of our countries suffer from the
ignominious practice of being used as child soldiers. In
Sri Lanka, we are addressing the problem of child
conscription by the armed group, by seeking to engage
that group in the process of negotiations and by
supporting the activities spear-headed by UNICEF and
by civil society organizations.
Our economic strategy is market driven but
geared to achieve human development and prosperity
at the grass roots level. We have crafted a policy and
launched programmes to channel development efforts
and resources to domestic capacity-builders at the
village level who are the pillars of our national
economy. The majority of our population live in the
rural areas and depend on agriculture for their
livelihood. Promotion of small- and medium-scale
enterprises is therefore vital to sustain development.
Sri Lanka draws strength from the recognition the
United Nations has granted to small and medium
industrialists in the developing world by declaring
2005 as the Year for Micro-Credit.
We witness with concern the emergence of a
contrived association of certain religious beliefs with
some groups of fanatics. Extremism, violence and
terrorism are the complete antithesis of the ethical and
spiritual foundation of all religious philosophies and
practices. We should work resolutely to prevent those
aberrations from becoming irreversible trends.
On the other hand, we are disturbed to witness
religious symbols being defamed or abused for
commercial purposes. Whether the symbols belong to
the Christian, Buddhist, Hindu, Islamic, Jewish or any
other faith, such abuse should be condemned and
prohibited. The recent phenomenon of Buddhist
symbols being used for commercial purposes, thus
causing pain of mind to Buddhists all over the world is
a case in point. Fortunately, most of those
organizations have agreed to refrain from such abuse in
the future. Sri Lanka, together with other like-minded
States, has brought the situation to the attention of
UNESCO and other relevant intergovernmental bodies.
We propose that the United Nations call upon those
responsible to pay due respect to religious symbols and
practices. That would be a fitting contribution by the
United Nations to its own initiative on a dialogue
among civilizations.
This year Sri Lanka will begin events to celebrate
the fiftieth anniversary of our membership of the
United Nations that falls next year in 2005. On that
occasion, we will renew our commitment to the
purposes and principles of the United Nations. We
expect the Organization to provide leadership in the
task of creating a world where understanding and
harmony prevail, along with economic, scientific and
technological advancement.
My commitment — and that of my Government
and the people of Sri Lanka — to the United Nations
remains undiminished. Our hope is that all Member
States will cooperate fully with the United Nations to
realize the Goals of the Millennium Declaration.
Finally, I would like to say that our noble words,
unless translated quickly into palpable deeds, will
remain no more than a silent testimonial to our
24

collective unwillingness or incapacity to transform the
lives of our peoples when they cry out for attention and
redress. If all that the United Nations can do for them
is to churn out, periodically, ritual phrases and hollow
invocations to duty and responsibility, their frustration
will swell and spread globally, challenging peace and
stability. That must not happen.
Let us leave this session of the General Assembly
not only with renewed commitment to the ideals of the
Organization, but with renewed vigour to address our
awesome responsibilities for alleviating the plight of
the poor, the hungry, the disadvantaged and the
oppressed.